Citation Nr: 1226765	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  The Veteran died in November 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran died in November 1996 and the Certificate of Death lists the immediate cause of death as respiratory failure and the underlying causes of death as sepsis, renal failure, and cerebrovascular accident.

3.  At the time of his death, the Veteran was not service connected for any disability.

4.  The Veteran is not shown to have served in the Republic of Vietnam or to have been exposed to herbicides while serving in Korea.

5.  The Veteran is not shown to have developed diabetes mellitus until years after his period of active service.

6.  The causes of the Veteran's death developed after service and have not been etiologically or causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be 'tailored' to be responsive to the details of the application submitted.  

The Board finds that the duty to notify was satisfied by letters sent to the appellant in December 2004, March 2006, May 2006, and April 2009.  The letters provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The May 2006 letter also provided information about assigning disability ratings and effective dates.  Although the notice was provided after the initial adjudication of the claim in February 2005, the claim was subsequently readjudicated in the April 2010 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim including VA treatment records, service treatment records, and service personnel records.   In accordance with the March 2011 remand, the RO requested VA treatment records from January 1970 to December 1975 and associated the records with the claims file.  In addition, the RO requested any records pertaining to the Veteran from the Social Security Administration (SSA).  In an April 2011 response, the SSA responded that: "we presently have no medical on file or unable to locate[d] medical record."  Thus, the March 2011 remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the appellant has alleged that the Veteran was exposed to herbicides when serving in Korea beginning in July 1969.  The RO contacted the National Personnel Records Center (NPRC) and requested any records related to herbicide exposure.  The NPRC responded that there were no records of exposure to herbicides.  The Department of Defense (DoD) has noted that Agent Orange was used in Korea from April 1, 1968 through July 31, 1969 (which has now been extended to August 31, 1971) along an area of the DMZ, including a strip of land 151 miles long and up to 350 yards wide from the fence to North of the "civilian control line."  The DoD publication, including the updated list, does not include the Veteran's unit.  The Compensation and Pension Service directed VA to refer the case to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information the organization can provide to corroborate the Veteran's claimed exposure.  The RO was told to provide the JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts, as shown by the Veteran's actual military records.  In July 2010, the Board remanded the Veteran's claim so that the RO could make a request to the JSRRC to determine the location of the Veteran's unit in Korea.  The JSRRC responded that the 1969 unit history submitted by the 6th Battalion, 44th Artillery was reviewed.  The history documents that the firing batteries were located at Reno Hill, South Korea, approximately 100 miles south of Seoul, South Korea, which was approximately twenty-six miles from the DMZ.  However, the history does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ.  According to military records, herbicides were used in Korea between 1968 and 1969.  The documentation states that Republic of Korea Armed Forces used chemical herbicides along the southern boundary of the DMZ from April 1968 to July 1969 as part of counter-infiltration operations.  The herbicides were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although United States Army Non-Commissioned Officers advised Republic of Korea personnel in the use of herbicides, no United States personnel were known to have been actually involved in their application.  The Board acknowledges that the JSRRC only reviewed the history of the unit during the year of 1969 and not 1970 when the Veteran was still in Korea.  However, the Board finds that an additional remand is not required.  There is no indication that the Veteran's unit moved to the DMZ in 1970 especially in light of the DoD list which does not include the Veteran's unit among those who served along the DMZ.  Therefore, the Board finds that VA has substantially complied with the duty to assist and no further verification is required.  See Stegall, id; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The Board acknowledges that VA did not obtain a medical opinion with respect to the etiology of the Veteran's cause of death, i.e., whether the Veteran's cause of death was related to active duty.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, the Board finds that such an opinion is not required.  The service treatment records do not reveal any indications of respiratory failure, sepsis, renal failure, and cerebrovascular accident until many years after the Veteran's separation from active duty, and there is no medical evidence attributing the Veteran's cause of death to active duty.  Indeed, the appellant herself has not contended that the Veteran's listed causes of death were related to active duty (rather she asserts that the Veteran had diabetes mellitus related to active service which in turn caused his death).  Therefore, because there is no event, injury, or disease in service to which a current disability could be related, the Board finds that a VA opinion is unnecessary.  38 C.F.R. § 3.159(c)(4).  In addition, the Board acknowledges the appellant's contention that the Veteran's nonservice-connected diabetes mellitus type II is etiologically related to his active service and contributed to his death.  However, as described in detail below, the evidence does not reflect that the Veteran was exposed to herbicides and the only evidence linking the Veteran's diabetes mellitus to active service and his death are the appellant's statements, which are not competent to provide an opinion as to this complex medical question.  Therefore, an opinion is not required.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms'); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, the Board concludes that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.' However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R.                § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R.  § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.

The appellant claims that the Veteran developed diabetes mellitus type II as a result of having been exposed to herbicides while stationed in Korea which in turn caused his death.  In a January 2011 statement, the appellant stated that the Veteran was a supply clerk during his period of active service.  She stated that in order for the herbicides to be sprayed, he had to supply the people spraying the herbicide due to him being a supply clerk.  She explained that when stuff is sprayed into the air, it travels very far.  She stated that she dated the Veteran before he went into the Army.  She explained that when he came home, his behavior changed.  She stated that he slept all the time and he couldn't breathe.  She explained that he got a job with Ford Motor Company in the early 1970s but could not perform his duties due to him not being able to breathe.  

First, the Board will address whether presumptive service connection is warranted.  Diabetes mellitus type II is listed as a presumptively service connected disease.  However, while this condition is one of the specific diseases listed in § 3.309(e) as presumptively service connected, this presumption is not absolute, rather, rebuttable, and the simple fact of the matter is that the evidence does not show that he served in the Republic of Vietnam during the Vietnam era or that he was otherwise exposed to herbicides when serving in Korea.  

The service personnel records show that the Veteran was assigned to Battery C, 6th Battalion (HAWK), 44th Artillery and that he was stationed in Korea from July 1969 to September 1970.  However, the service personnel records do not show that the Veteran was ever exposed to herbicides or involved in the testing or handling of any kind of herbicide.  In an August 2010 response, the NPRC stated that there were no records of exposure to herbicides.  

The Board notes that VA amended its regulations of 38 C.F.R. § 3.307 to extend a presumption of herbicide exposure to certain Veterans who served in Korea effective February 24, 2011.  The new paragraph reads as follows:  

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The list of units that have been recognized by the Department of Defense (DoD) as having served in areas along the Korean demilitarized zone (DMZ) can be found in the M21-1MR manual (http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm) at part IV, subpart ii, chapter 2, § C.10.p.  The Veteran's unit has not been recognized by DoD as having served along the DMZ.

In addition, further verification was provided by the JSRRC as to the location of the Veteran's unit.  As noted previously, the JSRRC responded that the 1969 unit history submitted by the 6th Battalion, 44th Artillery was reviewed.  The history documents that the firing batteries were located at Reno Hill, South Korea, approximately 100 miles south of Seoul, South Korea, which was approximately twenty-six miles from the DMZ.  However, the history does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ.  According to military records, herbicides were used in Korea between 1968 and 1969.  The documentation states that Republic of Korea Armed Forces used chemical herbicides along the southern boundary of the DMZ from April 1968 to July 1969 as part of counter-infiltration operations.  The herbicides were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although United States Army Non-Commissioned Officers advised Republic of Korea personnel in the use of herbicides, no United States personnel were known to have been actually involved in their application.

The Board recognizes the appellant's statement that the Veteran served along the DMZ in Korea and was involved in the spraying of herbicides.  However, the Board finds that the documentary evidence consisting of the service personnel records, the DoD list of units along the DMZ, and the response from the JSRRC are more persuasive than the appellant's statements.  The JSRRC specifically noted that the Veteran's unit was not stationed along the DMZ and that there was no evidence that United States personnel were involved in the application of herbicides.  In addition, the updated list from the DoD regarding units stationed along the DMZ did not include the Veteran's unit.  Thus, the Board finds that this evidence consisting of verification of the location of the Veteran's unit is more persuasive than the appellant's general statements regarding the Veteran's exposure to herbicides.  

In light of the above, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

However, as discussed above, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, entitlement to service connection is considered on this basis as well.

The service treatment records contain no complaints, diagnoses, or treatment for diabetes mellitus, Type II.  The June 1970 dental clinic health questionnaire shows that the Veteran checked no as to whether he had diabetes (sugar disease).  The August 1970 separation report of medical examination reflects that the Veteran's endocrine system was clinically evaluated as normal.  The earliest diagnosis of diabetes mellitus, type II, was in 1978, approximately 8 years after the Veteran was discharged.  In fact, the Veteran was treated by VA in 1973, but the records only note that the Veteran was obese, had tinea pedis, and possible bronchitis.  The records at that time were absent for any indication of diabetes mellitus.

The only evidence linking the Veteran's diabetes mellitus type II to his service and his death is the appellant's own lay contentions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

However, the appellant is not competent to testify that the Veteran's diabetes mellitus was caused by his service and that it contributed to his death.  Diabetes mellitus type II is not a simple medical condition that can be causally related to active service without medical expertise.  There is no medical evidence relating the Veteran's diabetes mellitus type II to active service.  In addition, the appellant has not alleged that the diabetes mellitus type II had its onset in active service.  Even if the appellant's contentions could be read as claiming continuity of symptomatology of Type II diabetes mellitus since service, such history is substantially rebutted by the absence of such symptoms in service, including the Veteran's own denial of symptoms and normal clinical findings at separation from service, and the absence of evidence of post-service treatment evidence or evidence of the Veteran's complaints of Type II diabetes mellitus for years after separation from service.  Therefore, the appellant's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  

In addition, the Board must also consider whether the cause of the Veteran's death is directly related to active service.  

The certificate of death shows that the Veteran died in November 1996.  The certificate of death lists the immediate cause of death as respiratory failure and the underlying causes of death as sepsis, renal failure, and cerebrovascular accident.

The service treatment records are absent for documentation, complaints, or diagnoses related to respiratory failure, renal failure, sepsis, or cerebrovascular accident.   Indeed, there is no evidence of the disabilities until shortly before the Veteran's death.  In fact, the certificate of death noted that the respiratory failure, sepsis, and renal failure onset 4 days before the Veteran's death and that the crebrovascular accident onset 18 days before the Veteran's death.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Further, there is no medical evidence relating the Veteran's cause of death to active duty.  The appellant has made no statements directly relating the Veteran's listed causes of death to active duty, instead, only making statements that the Veteran's diabetes mellitus was related to Agent Orange exposure which in turn contributed to cause the Veteran's death.  Consequently, the evidence weighs against a claim that the Veteran's cause of death was related to service, and there is no reasonable possibility that a medical opinion or any other assistance as to either theory would substantiate the claim.  Wood, 520 F.3d at 1348.

In sum, the evidence of record does not link the Veteran's cause of death to his military service.  As such, the Board concludes that the Veteran's cause of death did not manifest during service and were not casually or etiologically related to military service.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


